Citation Nr: 0427317	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  99-16 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for shortening of the 
right leg.

2.  Entitlement to service connection for a low back 
disability, secondary to the shortening of the right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

It appears that the veteran had active military service from 
October 1985 to February 1990.  However, his service has been 
unverified.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for shortening of 
the right leg; and denied service connection for a back 
disability secondary to the shortening of the right leg.  The 
veteran appealed this determination to the Board.  

In an April 2002 decision, the Board denied the veteran's 
claims.  Subsequently, that decision was vacated because the 
veteran submitted additional evidence with a waiver of RO 
review.  After considering the additional evidence, the Board 
again denied the claims.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2002 Order, the Court granted the parties' joint 
motion for remand, vacated the April 2002 decision of the 
Board and remanded the case for readjudication.  

In June 2003, the Board again denied the claims, and the 
veteran appealed to the Court.  In a March 2004 Order, the 
Court granted the parties' joint motion for remand, vacated 
the Board's June 2003 decision, and returned the case to the 
Board for readjudication consistent with the directives in 
the joint motion.  

For reasons to be discussed, the appeal is REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.  VA 
will notify the veteran if any further action by him is 
required.  




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) was 
signed into law in November 2000.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  

VA must ensure strict compliance with the notice provisions 
of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  A 
review of the file reveals that the veteran has not been 
fully informed of the notice provisions of the VCAA.  
Specifically, he has not received a letter from VA explaining 
the provisions of the VCAA and advising him of what evidence 
he is expected to obtain and submit, and which evidence will 
be retrieved by VA.  Therefore, the Board finds that a remand 
is required so the veteran can be appropriately informed of 
the notice provisions of the VCAA in accordance with 
Quartuccio and Charles.  

Additionally, as discussed by the parties in the most recent 
Joint Motion, there has been a change in the interpretation 
of the law with respect to the adjudication of claims 
involving pre-existing conditions and the application of the 
presumption of soundness.  Essentially, the law as recently 
interpreted under Cotant v. Principi, 17 Vet. App. 116 (2003) 
and VAOPGCPREC 3-2003, mandates that, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  This 
interpretation must be applied upon readjudication of the 
claim on the merits.  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 
38 C.F.R. § 3.304(b) is invalid and should not be followed.  
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

Accordingly, this appeal is REMANDED for the following:  

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. 
Principi, 16 Vet. App. 370 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  Specifically, the 
veteran should be informed of the 
evidence required to substantiate his 
claims for service connection for 
shortening of the right leg and a back 
disability, secondary to the shortening 
of the right leg, and advised of the 
division of responsibilities between him 
and VA in obtaining evidence in support 
of the claim.  

2.  After the requested notification has 
been provided and the veteran has been 
afforded time to respond, the RO should 
readjudicate the claims for service 
connection, including with consideration 
of the Court's holding in Cotant v. 
Principi, 17 Vet. App. 116 (2003) and 
VAOPGCPREC 3-2003.  If either of the 
claims remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
allowed the appropriate period of time 
for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is again advised that he has 
the right to submit additional evidence and argument on the 
matters that have been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


